DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-13, 15-17-19, limitations “recite various ‘unit’ like an output synchronization unit; a data reliability determination unit; a lidar reliability determination unit; an optical camera reliability determination unit; an infrared camera reliability determination unit ;  a radar reliability determination unit ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 7, 11, 13-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Appia et al. (US Pub No. 2017/0195564).
Claim 1, Appia discloses an automotive sensor integration module (See Fig. 8, 10) comprising: a plurality of sensors (par [0073-0074] “disclosed in specifically of sensor such as ultrasound, LIDAR and radar”) differing from each other in at least one of a sensing period or an output data format (par [0053-0054, 0069, 0073] “a plurality of sensors differing from each other in at least one of a sensing period or an output data format which based on the apply components such as sensors, cameras and electronics, and integrating dedicated functions into more comprehensive systems; for example, performing more complex ADAS functions requires not only input from more cameras and from other sensors such as ultrasound, LIDAR and radar, but also the fusion of data from those different sensor elements.  Fusion also enables overcoming the drawbacks of individual sensor solutions and can provide some level of redundancy”); and a signal processor configured to: simultaneously output, as sensing data, pieces of detection data respectively output from the plurality of sensors on the basis of the sensing period of any one of the plurality of sensors (par [0023- 0024, 0034, 0054, 0069, 0073, 0075] “simultaneously output, as sensing data, pieces of detection data respectively output from the plurality of sensors on the basis of the sensing period of any one of the plurality of sensors which based on the apply components such as sensors, cameras and electronics, and integrating dedicated functions into more comprehensive systems and wherein of the output displayed plane 522 by projecting the 3D points onto the display, such as the example rays illustrated at 531, 532”); calculate a reliability value of each of the pieces of detection data on the basis of the pieces of detection data and external environment data; and output the reliability value as reliability data (par [0067-0069] “calculate a reliability value of each of the pieces of detection data on the basis of the pieces of detection data and external environment data; and output the reliability value as reliability data based on the performing of generated once and could be stored in non-volatile memory and the calibration process could bypassed for the subsequent start/boot. On next system start/boot up and input images, synthesizer block 804 receives the warp HWA 803 modified output for each camera image which is an example”).
Claim 2, 13, Appia further discloses the automotive sensor integration module of claim 1, wherein the signal processor receives and stores the pieces of detection data, and simultaneously outputs the stored pieces of detection data on the basis of the sensing period of any one of the plurality of sensors (par [0041-0042, 0056). 
Claim 3, Appia further discloses the automotive sensor integration module of claim 1, wherein the signal processor increases or decreases the reliability values of the pieces of detection data according to the number of occurrences of data which enables at least one of color discrimination or distance determination from the pieces of detection data (par [0025-0027]). 
Claim 7, Appia further discloses the automotive sensor integration module of claim 1, wherein the signal processor increases or decreases the reliability values of the pieces of detection data according to whether it rains or snows or a road is paved on the basis of the external environment data (par [0046] “a 3D environment around a vehicle by rendering the scene from various virtual viewpoints”). 
Claim 11, claim is rejected for the same reasons as set forth in claim 1.
Claim 14, Appia further discloses the automotive sensor integration module of claim 11, wherein the plurality of sensors comprise at least one of an optical camera, an infrared camera, a radar, or a lidar (par [0073]). Allowable Subject Matter
Claims 4-6, 8-10, 12, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/               Primary Examiner, Art Unit 2646